31 N.J. 537 (1960)
158 A.2d 330
THE BOARD OF EDUCATION OF MOUNTAIN LAKES, ETC., PLAINTIFF-RESPONDENT,
v.
PAULINE MAAS, INDIVIDUALLY AND AS GUARDIAN AD LITEM, ETC., DEFENDANT-APPELLANT.
PAULINE MAAS, INDIVIDUALLY AND AS GUARDIAN AD LITEM, ETC., THIRD PARTY PLAINTIFF-APPELLANT,
v.
ALTON C. DICKIESON, ET AL., THIRD PARTY DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued February 9, 1960.
Decided February 22, 1960.
Mrs. Esther Strum Frankel argued the cause for the appellant (Messrs. Frankel & Frankel, attorneys).
Mr. Aaron Dines argued the cause for the respondents (Mr. Louis Winer, attorney).
PER CURIAM.
Assuming the appellant's standing, we nonetheless affirm the judgment of the Appellate Division on the merits for the reasons expressed in the opinion of Judge Goldmann in that court.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For reversal  None.